       Case 4:19-cr-00030-BMM Document 386 Filed 02/09/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                        CR-19-30-GF-BMM
                           Plaintiff,
                                                                  ORDER
       vs.

 LUKE JOHN SCOTT, SR.,

                           Defendant.




      Defendant Luke John Scott, Sr. (“Scott”) is representing himself in the

above-captioned criminal case. (Doc. 73). Scott’s jury trial began January 26,

2021. (Doc. 364). The jury returned a guilty verdict on Count 1 and on the lesser

included offense in the superseding indictment on January 28, 2021. (Doc. 369).

Sentencing is scheduled for March 24, 2021 at 1:30 p.m. at the federal courthouse

in Great Falls, Montana.

      Scott has now filed what he terms a “motion for documents for appeal

purposes.” (Doc. 383). Scott seeks an order to have the government provide “a

complete copy” of discovery as well as an order that the clerk provide a copy of

“all documents, motions, briefs, and exhibits” in the case. Id.
       Case 4:19-cr-00030-BMM Document 386 Filed 02/09/21 Page 2 of 2



      The Court reminds Scott that the government furnished discovery in advance

of the trial as required. The Court further has provided physical copies of all orders

filed. If there are particular documents that Scott believes that he has not received

from the government or from the Court, he may seek those specified documents.

The Court declines to entertain a blanket request for thousands of documents when

those documents already have been provided over the course of the lengthy

proceeding.

                                      ORDER

      IT IS HEREBY ORDERED that Scott’s Motion (Doc. 383) is DENIED.

              Dated the 9th day of February, 2021.




                                              2
